DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an indicator mechanism” of claim 1 is considered to include the structure of an indicator comprising a sensory indicator (i.e. indicates to a user via touch, sound, sight).  
“a drive assembly” of claim 1 configured to move the first and second abrasive surfaces with respect to the first and second guide surfaces is considered a motor, actuator, or equivalent.  
“a control circuit” of claim 1 configured to “direct a user…, and to activate the indicator mechanism” is considered a circuit that outputs a signal to the indicator mechanism, and configured to “activate the indicator mechanism at a conclusion of the first sharpening operation” is considered to be a circuit capable of measuring a start and stop of a first sharpening operation, such as measuring time or blade characteristics.  
 “a drive assembly” of claim 20 configured to move the first and second abrasive surfaces with respect [to the] guide surface” is considered at least one motor or actuator, or equivalents thereof, capable of moving the first and second abrasive surfaces, and connected to the first and second abrasive surfaces for causing movement.  
“a control circuit” of claim 20 configured to “direct initiation, by a user, of a first sharpening operation” is considered a control circuit is considered a control circuit capable of moving the guide surface from a first relative position to a second relative position.  The claimed “control circuit” configured to…induce relative movement between the indicator mechanism and the drive assembly” is considered an electrical motor connected to the control circuit [Application publication; paragraph 0023] and equivalents thereof.  
“an indicator mechanism” of claim 31 configured to “direct a user to commence a second sharpening operation of the cutting edge against the second moveable abrasive surface responsive to an output signal indicative of a conclusion of a first sharpening operation of the cutting edge against the first moveable abrasive surface.”  
This will be considered to include the structure of: 
an indicator comprising a sensory indicator (i.e. indicates to a user via touch, sound, sight) as well as a controller, circuit, or equivalent structure capable of receiving an output (mechanism…responsive to an output signal). 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 20 is objected to because of the following informalities: 
Claim 20, “a drive assembly configured to move the first and second abrasive surfaces with respect to the guide surface
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13, 15, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 5, the claimed “previously activate” is a relative term and thus needs a reference point in which to understand “previously.”  In other words, applicant should state what “configured to previously activate the indicator” is previous to.  In this case, this will be considered “previous to the first sharpening operation, activate.”   
Regarding claim 15, the claimed “each have nominally the same abrasiveness level” is indefinite as this is a relative term with regards to “the same.”  In other words, the same abrasiveness level could mean the same size of abrasive, same grit, same density of the abrasive, etc.  Therefore, the comparison between the first and second abrasive surfaces to ascertain whether they are the same would be indeterminable and thus indefinite.  
Regarding claims 13 and 26, each claim states “wherein the first and second abrasive surfaces are disposed on at least one endless abrasive belt,” which is considered indefinite.  An endless abrasive belt has two sides, an inner side and an outer side.  Since the applicant has not shown where the inside of an abrasive belt is used, and one of ordinary skill in the art would understand the inside of an abrasive belt as being abrasive, but rather being used for driving of the belt, then it appears applicant is implying that the one side is comprised of two sides.  However, there goes against the common definition of a side that requires some delineation between the sides, which an endless belt purposely avoids. 
 	Furthermore, applicant implies with “at least one endless abrasive belt” that there are two or more abrasive belts.  While it is understood what this means when the number of abrasive belts is two, it’s unclear what this means when the number of belts exceeds this number (i.e. “wherein the first and second abrasive surfaces are disposed on three endless abrasive belts”).  This would further add to the ambiguity of what is considered a side if a single side can include multiple sides.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroshige (GB2123323).
	Regarding claim 31, Hiroshige (GB2123323) discloses a sharpener configured to sharpen a cutting tool having a cutting edge, comprising: 
	first (guide groove V near abrasive wheel W1) and second (guide groove V near abrasive wheel W2) guide surfaces configured to respectively support the cutting tool adjacent first and second moveable (rotatable) abrasive surfaces (W1, W2, respectively); and
	an indicator mechanism (“LED”) [Hiroshige; Fig. 1).
	As for the indicator being “configured to direct a user to commence a second sharpening operation of the cutting edge against the second moveable abrasive surface responsive to an output signal indicative of a conclusion of a first sharpening operation of the cutting edge against the first moveable abrasive surface”, applicant is merely claiming an indicator mechanism (i.e. “configured to direct a user”) which is configured to receive an input (i.e. “responsive to an output signal”).  The functional language does not require that the indicator mechanism detect the conclusion of a first sharpening operation, nor does the functional language require a specific indicator and thus does not require the functional structure that would accompany such functional . 

Allowable Subject Matter
Claim 1, and those depending therefrom including claims 2-4, 6-12, 14, and 16-19, are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior art fails to anticipate, or render obvious, in combination with all other claimed limitations, “an indicator mechanism” and “a control circuit configured to…activate the indicator mechanism at a conclusion of the first sharpening operation” as claimed.
The prior art of Doman (US-6,848,971), considered the closest prior art, does not anticipate activating, or making something operative, at the conclusion of a sharpening operation.  Rather, the display unit (i.e. indicator) 29 is activated at startup, or before, and measures/displays the bevel during.  Thus, there is no activation.  
Claim 20, and those depending therefrom including claims 21-25 and 27-30, are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior art fails to anticipate, or render obvious, in combination with all other claimed limitations, “a control circuit configured to…induce relative movement between the indicator mechanism and the drive assembly to place the guide surface in the second relative position.”  
Claim 32, and claim 33 depending therefrom, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of Hiroshige (GB2123323) fails to anticipate or render obvious “at least one sensor [of the control circuit]” which is “configured to monitor the first sharpening operation” and “generate the output signal [indicative of a conclusion of a first sharpening operation of the cutting .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-2017/0014966 and US-2017/0021521 are pertinent to claims 1 and 31.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JOEL D CRANDALL/            Examiner, Art Unit 3723